 



Exhibit 10.1
CIENA CORPORATION
AMENDED AND RESTATED
CHANGE IN CONTROL SEVERANCE AGREEMENT
     This Amended and Restated Change in Control Severance Agreement (the
“Agreement”) is made by and between Ciena Corporation, a Delaware corporation
(as hereinafter defined, the “Corporation”) and Gary B. Smith (the “Executive”),
and shall become effective on the last date signed below.
     WHEREAS, the Corporation considers it essential to foster the continuous
employment of key management personnel and recognizes that the possibility of a
Change in Control (as hereinafter defined) of the Corporation exists and that
such possibility, and the uncertainty that it may cause, may result in the
departure or distraction of key management personnel of the Corporation, to the
detriment of the Corporation and its stockholders;
     WHEREAS, the Executive is a key management employee of the Corporation;
     WHEREAS, the Corporation desires to encourage the continued employment of
the Executive by the Corporation and wants assurance that it will have the
continued dedication, loyalty and service of, and the availability of objective
advice and counsel from, the Executive notwithstanding the possibility, threat
or occurrence of a Change in Control; and
     WHEREAS, in the event that the Corporation and the Executive are parties to
an existing Transfer of Control / Severance Agreement (the “Original
Agreement”), this Agreement will be deemed to amend and restate the Original
Agrement so that the Original Agreement will be terminated and superseded in its
entirety by this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and
representations contained herein and the mutual benefits derived herefrom, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Corporation and the Executive hereby agree as follows:
1. Certain Definitions. In addition to those terms defined elsewhere herein,
when used herein, the following capitalized terms shall have the meanings
indicated:
     1.1. “Board” means the Board of Directors of the Corporation, as
constituted from time to time.
     1.2. “Cause” means the occurrence of any one or more of the following:
     (i) the Executive’s willful and continued failure substantially to perform
the duties of the Executive’s position (other than as a result of Disability or
as a result of termination by the Executive for Good Reason) after written
notice to the Executive by the Board specifying such failure, provided that such
“cause” shall have been found by a majority vote of the Board after at least
10 days’ written notice to the Executive specifying the failure on the part of
the Executive and after an opportunity for the Executive to be heard at a
meeting of the Board;
     (ii) any willful act or omission by the Executive constituting dishonesty,
fraud or other malfeasance, any act or omission by the Executive constituting
immoral conduct, or any willful material violation by the Executive of the
Corporation’s Code of Business Conduct and

-1-



--------------------------------------------------------------------------------



 



Ethics, which in any such case is injurious to the financial condition or
business reputation of the Corporation;
     (iii) the Executive’s being found liable after final adjudication in any
Securities and Exchange Commission or other civil or criminal securities law
action; or
     (iv) the Executive’s conviction of, or plea of nolo contendere to, a felony
under the laws of the United States or any state thereof or any other
jurisdiction in which the Corporation conducts business.
     For purposes of this definition, no act or failure to act by the Executive
shall be deemed “willful” unless effected by the Executive not in good faith and
without a reasonable belief that such act or failure to act was in or not
opposed to the Corporation’s best interests.
     1.3. “Change in Control” means the occurrence of any one of the following
events:
     (i) the direct or indirect sale or exchange by the stockholders of the
Corporation of all or substantially all of the stock of the Corporation where
the stockholders of the Corporation before such sale or exchange do not retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock of the surviving, continuing, successor, or purchasing corporation
or parent corporation thereof, as the case may be (the “Acquiring Corporation”)
after such sale or exchange;
     (ii) a merger or consolidation where the stockholders of the Corporation
before such merger or consolidation do not retain, directly or indirectly, at
least a majority of the beneficial interest in the voting stock of the Acquiring
Corporation after such merger or consolidation;
     (iii) the sale, exchange, or transfer of all or substantially all of the
assets of the Corporation (other than a sale, exchange, or transfer to one or
more subsidiary corporations of the Corporation);
     (iv) a liquidation or dissolution of the Corporation; or
     (v) any other event that the Board, in its sole discretion, shall determine
constitutes a Change in Control.
     In each case the determination of whether or not a “Change in Control” is
deemed to have taken place shall be made without regard to whether such events
or occurrences constituting the Change in Control were hostile or against the
position of the Board, or were approved or concurred in by the Board.
     1.4. “Code” means the Internal Revenue Code of 1986, as amended.
     1.5. “Corporation” means Ciena Corporation, its affiliates and
subsidiaries, and any successor as provided in Section 7.5.
     1.6. “Disability” means either (i) “total disability” as defined for
purposes of the Corporation’s long-term disability benefit plan; or (ii) the
Executive’s inability, as a result of physical or mental incapacity, to perform
the Executive’s duties for a period of six consecutive months or for an
aggregate of six months in any twelve consecutive month period.

-2-



--------------------------------------------------------------------------------



 



     1.7. “Effective Date” means the date on which a Change in Control becomes
effective. In the event of a subsequent Change in Control within one year of the
prior Change in Control, “Effective Date“shall be adjusted to mean the date on
which the subsequent Change in Control occurs. Anything in this Agreement to the
contrary notwithstanding, if a Change in Control occurs, and if the Executive’s
employment with the Corporation had terminated prior to the date on which the
Change in Control occurred, and if it is reasonably demonstrated by the
Executive that such termination of employment either was at the request of a
third party who had taken steps reasonably calculated to effect the Change in
Control or otherwise arose in connection with or in anticipation of the Change
in Control, then, for all purposes of this Agreement, the term “Effective Date”
shall mean, with respect to such Executive only, the date immediately prior to
the date of such termination of employment.
     1.8. “Good Reason” means, without the Executive’s express written consent,
the occurrence of any one or more of the following after the Effective Date:
     (i) removal from, or failure to be reappointed or reelected to, the
Executive’s principal position immediately prior to the Effective Date (other
than as a result of a promotion);
     (ii) material diminution in the Executive’s position, duties or
responsibilities, or the assignment to the Executive of duties that are
materially inconsistent with the scope of duties and responsibilities associated
with the Executive’s position, immediately prior to the Effective Date;
     (iii) reduction in the Executive’s base salary or bonus or award
opportunity under any corporate incentive plan (or any successor to any such
plan), or a reduction in level of participation in long term incentive, benefit
and other plans for senior executives, as in effect immediately prior to the
Effective Date, or their equivalents;
     (iv) relocation of the Executive’s principal workplace to a location that
is more than 50 miles from the Executive’s principal workplace immediately prior
to the Effective Date; or
     (v) the failure by the Corporation to obtain the assumption of this
Agreement pursuant to Section 7.5, provided that the successor shall have
received at least ten days’ prior written notice from the Corporation or the
Executive of the requirements of Section 7.5.
     For purposes of clauses (i), (ii) or (iii) of this definition, an isolated,
insubstantial and inadvertent action that is not taken in bad faith and that is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive shall not constitute Good Reason.
     1.9. “Options” means the Executive’s options to purchase common stock of
the Corporation (or to receive cash or property the amount or value of which is
determined by reference to the price of the Corporation’s common stock) that are
validly issued under any of the Corporation’s equity incentive or stock option
plans and outstanding as of the Effective Date.
     1.10. “Performance-Adjusted Restricted Stock” means the Executive’s
restricted stock (including “restricted stock units” or other rights to receive
common stock of the Corporation) that is validly issued under any of the
Corporation’s equity incentive plans, outstanding as of the Effective Date and
subject to time-based vesting combined with the possibility of accelerated
vesting if performance-based targets are achieved.
     1.11. “Performance-Based Restricted Stock” means the Executive’s restricted
stock (including “restricted stock units” or other rights to receive common
stock of the Corporation) that is validly issued

-3-



--------------------------------------------------------------------------------



 



under any of the Corporation’s equity incentive plans, outstanding as of the
Effective Date and subject to performance-based vesting.
     1.12 “Time-Based Restricted Stock” means the Executive’s restricted stock
(including “restricted stock units” or other rights to receive common stock of
the Corporation) that is validly issued under any of the Corporation’s equity
incentive plans, outstanding as of the Effective Date and subject to time-based
vesting.
     1.13. “Triggering Event” means termination of the Executive’s employment
with the Corporation without Cause by the Corporation, or for Good Reason by the
Executive, on or within one year after the Effective Date. For purposes of this
definition, an Executive’s employment with the Corporation will be deemed to
have terminated on the earlier of the date the Executive’s employment with the
Corporation ceases or the date that written notice of any such termination is
received by the Executive or by the Corporation, as the case may be, even though
the parties may agree in connection therewith that the Executive’s employment
with the Corporation will continue for a specified period thereafter. The
failure by the Executive or the Corporation to set forth in any such notice
sufficient facts or circumstances showing Good Reason or Cause, as the case may
be, shall not waive any right of the Executive or the Corporation or preclude
either party from asserting such facts or circumstances in the enforcement of
any such right.
2. Term of Agreement.
     This Agreement shall commence on the date of its execution by the Executive
and shall continue in effect through the duration of the Executive’s employment
by the Corporation; provided, however, that in the event that a Change in
Control occurs during the Executive’s employment by the Corporation, this
Agreement shall continue in effect for a period of 14 months following the month
in which the Effective Date occurs.
3. Severance Benefits Upon Triggering Event.
     Upon a Triggering Event, and provided that the Executive satisfies the
conditions precedent set forth in Sections 4.1 and 4.2 hereof, the Corporation
shall (in addition to any compensation or benefits to which the Executive may
otherwise be entitled under any other agreement, plan or arrangement with the
Corporation, other than amounts excluded by Section 6.2) pay the Executive the
following amounts and provide the Executive with the following benefits:
     3.1 Severance Payment. Within 30 days after the Executive’s last day of
employment with the Corporation, the Corporation shall pay to the Executive, in
a lump sum and subject to any applicable payroll or other taxes required to be
withheld, the greater of (i) Two Million Dollars ($2,000,000) or (ii) an amount
equal to the sum of (x) the Executive’s annual base salary as in effect
immediately prior to either the date of the Executive’s termination of
employment with the Corporation or the Effective Date, whichever is higher and
(y) the Executive’s annual bonus amount under any incentive plan(s) or
program(s) in which the Executive participated immediately prior to either the
date of the Executive’s termination of employment with the Corporation or the
Effective Date, whichever is higher, based on an assumed achievement of 100% of
the targeted performance goal(s) for such award. Upon receipt of an amount
specified under this Section 3.1, neither the Executive nor any other person
claiming any payment by reason of the Executive’s participation in the
applicable annual bonus plan shall have any right to any payment under such
plan(s) or program(s) with respect to any applicable award thereunder.

-4-



--------------------------------------------------------------------------------



 



     3.2 Welfare Benefit and D&O Insurance. Until the earlier of the first
anniversary of the Executive’s termination or the last day of the month in which
the Executive commences employment with another employer (the “Coverage
Period”), the Corporation shall continue the Executive’s (and, where applicable,
members of the Executive’s family’s) participation in the group medical, dental,
life and disability plans maintained by the Corporation on substantially the
same basis as if the Executive were an employee of the Corporation. In the event
that the Corporation is unable for any reason to provide for the Executive’s
(and, where applicable, the Executive’s family’s) continued participation in one
or more of such plans during the Coverage Period, the Corporation shall pay or
provide at its expense equivalent benefit coverage for the remainder of the
Coverage Period. The Corporation shall also pay to the Executive at least
annually an amount which shall be sufficient on an after tax basis to compensate
the Executive for all additional taxes incurred by reason of any income realized
as a result of the continued coverage under this subparagraph, to the extent
such taxes result from the Executive’s status as a non-employee and would not be
incurred if the Executive was an employee of the Corporation, on a grossed-up
basis at the highest marginal income tax rate for individuals. The Coverage
Period shall not be taken into account as a period of continuation coverage for
purposes of Part 6 of Title I of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), or for purposes of any other obligation of the
Corporation to provide any continued coverage to the Executive (and, where
applicable, members of the Executive’s family) under any group medical, dental,
life or disability plan. The Corporation shall continue to maintain director and
officer insurance covering the Executive, and shall maintain in effect any
indemnification agreements providing for indemnification of the Executive by the
Corporation, until the applicable statute of limitations has ended;
     3.3 Options and Restricted Stock. Notwithstanding the terms of any plan,
program or arrangement maintained by the Corporation,

  (a)   upon the Effective Date, the Executive’s Performance-Based Restricted
Stock, Performance-Adjusted Restricted Stock and any other instruments of
equity-based compensation that are subject to performance-based vesting, to the
extent unvested, shall immediately be converted into Time-Based Restricted
Stock, with vesting being deemed to have commenced on the date of grant and
vesting as to 1/16th of the grant at the end of each three-month period
following the date of grant;     (b)   upon a Triggering Event, all of the
Executive’s Options and Time-Based Restricted Stock (including any converted
Performance-Based Restricted Stock and Performance-Adjusted Restricted Stock),
to the extent unvested, shall become immediately vested and exercisable in full;
and     (c)   upon a Triggering Event, the Executive must elect to exercise any
unexercised and exercisable Options within the time period set forth in the
applicable plan, program or arrangement under which they were granted, subject
to the following requirements:

  (i)   If the exercise of any Option (or the sale of any common stock
underlying such Option) within the time period described in this Section 3.3 is
prevented by the requirements of federal or state securities laws or as provided
under the terms of the applicable plan, program or arrangement, then the Option
shall remain exercisable until three months after the date the Executive is
notified by the Corporation that the Option is exercisable, but in no event
later than ten years after the date of grant of the Option; and

-5-



--------------------------------------------------------------------------------



 



  (ii)   If the exercise of any Option (or the sale of any common stock
underlying such Option) within this time period would subject the Executive to
suit under Section 16(b) of the Securities Exchange Act of 1934, the period for
exercise shall be extended until the earliest to occur of (a) the tenth day
following the date on which the Executive would no longer be subject to such
suit, (b) the 190th day after the Executive’s last day of employment with the
Corporation, or (c) ten years after the date of grant of the Option.

4. Conditions Precedent.
     4.1. Release and Waiver. The parties agree that, as a condition to the
Executive’s right to receive the severance benefits set forth in Section 3, the
Executive shall execute a general waiver and release (a “Release”), in form and
substance reasonably satisfactory to the Corporation, of all claims relating to
the Executive’s employment by the Corporation and the termination of such
employment, including but not limited to discrimination claims,
employment-related tort claims, contract claims and claims under this Agreement
(other than claims with respect to benefits under the Corporation’s
tax-qualified retirement plans, continuation of coverage or benefits solely as
required by Part 6 of Title I of ERISA, or any obligation of the Corporation to
provide future performance under Section 3).
     4.2. Non-Competition and Non-Solicitation. The parties agree that, as a
condition to the Executive’s right to receive the severence benefits set forth
in Section 3, the Executive agrees that, for a period of 12 months following the
Executive’s last day of employment with the Corporation, the Executive will not,
whether alone or as a partner, officer, director, consultant, agent, employee or
stockholder of any company or other commercial enterprise, directly or
indirectly, without the prior written consent of the Corporation:
(a) be employed or engaged by or associated with, or engage or invest in, own,
manage, operate, finance, control or participate in the ownership, management,
operation, financing or control of, any business or other commercial activity
whose products compete, in whole or in part, with the products of the
Corporation; provided, that the Executive may purchase or otherwise acquire as a
passive investment up to (but not more than) one percent of any class of
security of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934; or
(b) (i) solicit or induce any employee of the Corporation to leave the employ of
the Corporation, (ii) solicit business of the same or similar type being carried
on by the Corporation from any person known by to the Executive to have
purchased products or services from the Corporation within the 12 months prior
to the Executive’s last day of employment with the Corporation, (iii) unlawfully
interfere with the Corporation’s relationship with any person, including any
person who was an employee, contractor, supplier or customer of the Corporation,
or (iv) disparage the Corporation or any of its shareholders, directors,
officers, employees or agents.
     4.3. Construction. Section 4.2 is intended to provide the greatest
restriction allowable under Cal. Bus. & Prof. Code §16601. In the event any
provision hereof is determined by a court of competent jurisdiction to violate
any provision of Cal. Bus. & Prof. Code §16601, that provision shall be modified
to

-6-



--------------------------------------------------------------------------------



 



the least extent necessary to render it enforceable and the remainder of the
Agreement shall remain in full force and effect.
     4.4. Remedies. In the event of a breach of Section 4.2 by the Executive,
then the Executive shall immediately reimburse the Corporation the entire gross
amount of the severance benefits paid to the Executive pursuant to Section 3 up
to the date of such breach. The forfeiture provisions of this Section 4.4 shall
be in addition to, and not in limitation of, any other remedies available to the
Corporation at law or in equity.
5. Limitation on Payments by the Corporation.
     5.1. In the event it shall be determined that any payment or distribution
by the Corporation to or for the benefit of the Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise) (“Payment” or “Payments”) (i) constitutes a “parachute payment”
within the meaning of Section 280G of the Code and (ii) but for this Section 5,
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest or penalties, are hereinafter collectively referred to as
the “Excise Tax”), then the Payments shall be either:

  (i)   paid or distributed in full, or     (ii)   paid or distributed as to
such lesser extent which would result in no portion of such Payments being
subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Executive (on an after-tax basis) of the greatest amount of Payments,
notwithstanding that all or some portion of such Payments may be taxable under
Section 4999 of the Code.
     5.2. Unless the Corporation and the Executive otherwise agree in writing,
all determinations required to be made under this Section 5 shall be made in
writing by the independent public accountants appointed for this purpose by the
Corporation (the “Accountants”) immediately prior to the Triggering Event, whose
determination shall be conclusive and binding upon the Corporation and the
Executive for all purposes. For purposes of making the calculation required by
this Section 5, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Corporation and the Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 5. The Corporation shall bear
all costs the Accountants may reasonably incur in connetion with any
calculations contemplated by this Section 5.
6. Terms and Conditions of Participation.
     6.1. At-Will Employment Status. The Executive acknowledges and agrees that
except as may otherwise be expressly provided under any other executed agreement
between the Executive and the Corporation, nothing contained in this Agreement
(including, but not limited to using the term “Cause” to determine benefits
under this Agreement) is intended to change the fact that the employment of the
Executive by the Corporation is “at will” and may be terminated by either the
Executive or the Corporation at any time.

-7-



--------------------------------------------------------------------------------



 



     6.2. Non-Duplication. Notwithstanding any other agreement to the contrary,
the Executive acknowledges and agrees that (i) subject to Section 3.4, the
payments under this Agreement shall be the only severance or similar payments
that are payable by the Corporation under any plan, program, policy or
agreement, and (ii) except for amounts payable under any retirement plans or
stock purchase plans of the Corporation in which the Executive may participate,
the payments under this Agreement are in full and complete satisfaction of all
liabilities of the Corporation with respect to the Executive under all such
other plans, programs and agreements.
7. General.
     7.1. Prior Agreements; Inconsistent Provisions. This Agreement shall
replace and supersede in its entirety the Transfer of Control / Severance
Agreement between the Corporation and the Executive, dated December 11, 2001,
which agreement is hereby terminated and of no further force and effect. With
that exception, this Agreement shall be in addition to, and have no effect on,
the provisions of any other agreements, including without limitation
indemnification agreements and proprietary information, inventions and
non-solicitation agreements that may exist between the Corporation and the
Executive. Notwithstanding the foregoing, to the extent that the terms and
conditions of this Agreement are inconsistent with those found in any other
agreement or plan to which the Corporation and the Executive are each a party,
the terms and conditions of this Agreement shall control.
     7.2. Amendment. This Agreement may not be amended or terminated after the
Effective Date. Prior to the Effective Date, the Board may, in its sole
discretion, modify or amend this Agreement in any respect, provided such actions
do not reduce the amount or defer the receipt of any payment or benefit provided
under this Agreement.
     7.3. Payment Obligations; Overdue Payments. Subject to satisfaction of the
conditions precedent set forth in Sections 4.1 and 4.2, the Corporation’s
obligations to make the payments and provide the benefits to the Executive under
this Agreement shall be absolute and unconditional and shall not be affected in
any way by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense or other right which the Corporation may have
against the Executive or anyone else. Each and every payment made hereunder by
the Corporation shall be final and the Corporation will not seek to recover all
or any part of such payment from the Executive or from whosoever may be entitled
thereto, except as otherwise provided in Section 4.4. The Executive shall be
entitled to receive interest at the prime rate of interest published from time
to time by The Wall Street Journal on any payments under this Agreement that are
30 days overdue, provided, however, that no payments shall be deemed to be
overdue until the Executive executes the Release and any rescission period with
respect to such Release has expired.
     7.4. No Mitigation. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made under any
provision of this Agreement, and the obtaining of any such other employment
shall in no event effect any reduction of the Corporation’s obligations to make
the payments and provide the benefits required under this Agreement, except as
provided in the first sentence of Section 3.2.
     7.5. Successors. All rights under this Agreement are personal to the
Executive and, without the prior written consent of the Corporation, shall not
be assignable by the Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable in
the event of the Executive’s death or disability by the Executive’s legal
representative. This Agreement shall inure to the benefit of and be binding upon
the Corporation and its successors and assigns. The Corporation will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Corporation to

-8-



--------------------------------------------------------------------------------



 



assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform it if no such
event resulting in a successor had taken place.
     7.6. Controlling Law. This Agreement shall in all respects be governed by,
and construed in accordance with, the laws of the State of Delaware (without
regard to the principles of conflicts of laws).
     7.7. Arbitration. DISPUTES REGARDING THE EXECUTIVE’S EMPLOYMENT WITH THE
CORPORATION, INCLUDING, WITHOUT LIMITATION, ANY DISPUTE HEREUNDER, WHICH CANNOT
BE RESOLVED BY NEGOTIATIONS BETWEEN THE CORPORATION AND THE EXECUTIVE SHALL BE
SUBMITTED TO, AND SOLELY DETERMINED BY, FINAL AND BINDING ARBITRATION CONDUCTED
BY JUDICIAL ARBITRATION AND MEDIATION SERVICES (“JAMS”) OR ANY SUCCESSOR
THERETO, IN ACCORDANCE WITH JAMS’ ARBITRATION RULES FOR EMPLOYMENT DISPUTES THEN
IN EFFECT, AND THE PARTIES AGREE TO BE BOUND BY THE FINAL AWARD OF THE
ARBITRATOR IN ANY SUCH PROCEEDING. THE ARBITRATOR SHALL APPLY THE LAWS OF THE
STATE OF DELAWARE WITH RESPECT TO THE INTERPRETATION OR ENFORCEMENT OF ANY
MATTER RELATING TO THIS AGREEMENT. ARBITRATION MAY BE HELD IN BALTIMORE,
MARYLAND OR SUCH OTHER PLACE AS THE PARTIES HERETO MAY MUTUALLY AGREE, AND SHALL
BE CONDUCTED SOLELY BY A FORMER JUDGE. JUDGMENT UPON THE AWARD BY THE ARBITRATOR
MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF. THE PREVAILING PARTY IN
THE ARBITRATION, AS DETERMINED BY THE ARBITRATOR, SHALL BE ENTITLED TO
REIMBURSEMENT OF REASONABLE ATTORNEY’S FEES AND DISBURSEMENTS INCURRED IN SUCH
PROCEEDINGS BY THE NON-PREVAILING PARTY. BY SIGNING THIS AGREEMENT, THE PARTIES
ARE GIVING UP ANY RIGHT THEY MIGHT HAVE TO SUE EACH OTHER IN COURT AND HAVE
THEIR CASE DECIDED BY A JUDGE OR JURY, AND AGREE TO RESOLVE ANY AND ALL DISPUTES
BY ARBITRATION.
     7.8. Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     7.9. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
on the date written below.

            CIENA CORPORATION     EXECUTIVE  
 
         
By: 
   /s/ Russell B. Stevenson, Jr.  
By: 
   /s/ Gary B. Smith  
 
          Name:    Russell B. Stevenson, Jr.   Name:    Gary B. Smith  
 
          Title:    Sr. Vice President, General Counsel   Title:    President
and Chief Executive Officer  
 
          Date:    1/25/2007   Date:    1/24/2007  
 
         

-10-